{¶ 14} I respectfully dissent. As an initial matter, I note that it is unclear under what legal theory Mr. Lang brought this action against his employer. There has been no determination that Quality Mold made "specific representations leading to an expectation of continued employment" that would support a claim of implied contract or promissory estoppel. See Craddock v. The Flood Co., 9th Dist. No. 23882,2008-Ohio-112, at ¶ 8; Stembridge v. Summit Academy Mgt., 9th Dist. No. 23083, 2006-Ohio-4076, at ¶ 25-32. In fact, Quality Mold's employee handbook contained a specific at-will disclaimer.
 {¶ 15} I dissent from the majority's opinion because I conclude that the trial court erred in determining that it was not evidence of gross misconduct for Mr. Lang, a supervisor in a manufacturing establishment, to test positive for marijuana and cocaine. I would reverse the judgment of the trial court.
 {¶ 16} I respectfully dissent. *Page 1